1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    KEVIN ALLEN,                                      )   Case No.: 1:18-cv-01653-NONE-SAB (PC)
                                                       )
10                    Plaintiff,                       )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION
11            v.                                           FOR A FREE COPY OF HIS DEPOSITION
                                                       )   TRANSCRIPT
12                                                     )
     S. RIMBACH, et.al.,
                                                       )   [ECF No. 38]
13                                                     )
                      Defendants.                      )
14                                                     )
                                                       )
15                                                     )
16            Plaintiff Kevin Allen is proceeding pro se and in forma pauperis in this civil rights action
17   pursuant to 42 U.S.C. § 1983.
18            Currently before the Court is Plaintiff’s motion for a free copy of his deposition transcript.
19   Pursuant to Federal Rule of Civil Procedure 30, a party may obtain a copy of the deposition transcript
20   upon reasonable payment of fees, and Plaintiff’s in forma pauperis status does not entitle him to a free
21   copy. Fed. R. Civ. P. 30(f)(3).
22
23   IT IS SO ORDERED.
24
     Dated:        February 18, 2020
25                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                           1
